Citation Nr: 0719994	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-38 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel










INTRODUCTION

The appellant in the current appeal alleges that he was a 
member of the Philippine Commonwealth Army in the service of 
the U.S. Armed Forces in the Far East (USAFFE).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO), which denied the appellant's claim 
of basic eligibility for VA benefits.


FINDING OF FACT

In December 2005, the National Personnel Records Center 
(NPRC) certified that the appellant did not have military 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA disability 
compensation or pension benefits based upon qualifying 
service by the appellant have not been met.  
38 U.S.C.A. §§ 101, 107, 1521, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41, 3.203 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate his claim in correspondence dated in June 2005 
and in August 2006.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In this regard, the Board notes that the August 
2006 notification was in compliance with the holding of the 
United States Court of Appeals for Veterans Claims in the 
case of Pelea v. Nicholson, 19 Vet. App. 296 (2005), 
regarding adequacy of notice to a claimant of the types of 
evidence necessary to show valid military service.  There is 
no indication of any relevant records that the RO failed to 
obtain.  Moreover, the appellant has clearly stated that he 
has submitted all evidence in his possession that he believes 
supports his contention that he had military service during 
World War II and does not otherwise contend that the service 
as verified by the service department is erroneous in such a 
way as to warrant a further request to the service department 
to verify or re-certify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Because it has not been established that the appellant had 
the required military service to be eligible for VA benefits 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the appellant's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Therefore, to move forward with adjudication of 
this appeal would not cause any prejudice to the appellant.

Factual background

In June 2005, the appellant submitted a VA Form 21-526 to the 
RO, in which he claimed entitlement to VA non-service-
connected pension benefits.  In support of his claim, he 
presented copies of his Form 23 Affidavit for Philippine Army 
Personnel (dated in January 1946), his honorable discharge 
certificate from the Philippine Commonwealth Army, his 
military service record, and an April 1997 statement from the 
General Headquarters of the Armed Forces of The Philippines, 
all of which indicate that he had military service in the 
Philippine Army, including guerilla service, from June 1942 
to February 1946.  He also submitted a private medical 
statement dated in September 2005 showing that he was treated 
for hypertension, chronic obstructive pulmonary disease, and 
asthma.

The RO sought verification of the appellant's service through 
the NPRC in November 2005.  The NPRC issued a response in 
December 2005, in which it certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2006).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2006).  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and 
(d) (2006).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41 (2006).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c) (2006), to govern the 
conditions under which the VA may extend veterans' benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

The records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerilla 
forces are maintained by the United States Army Reserve 
Personnel Center (ARPERCEN) in St. Louis, Missouri, which are 
accessible by the NPRC.  Documents issued by the Philippine 
Army or Philippines Veterans Affairs (with the exception of 
Form 23, Affidavit for Philippine Army Personnel) are of no 
value in establishing service unless they contain personal 
data that is substantially different than that provided by VA 
to ARPERCEN.  The Philippine government has its own laws and 
regulations that permit recognition of military service not 
recognized by the United States Armed Forces and the findings 
of the Philippine government are not binding on ARPERCEN.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
appellant's decedent.  Id. 

The appellant maintains that he is entitled to VA benefits 
based on his alleged qualifying military service during World 
War II.  While he has submitted personal written statements 
and Filipino military and government documents in support of 
his claim, this documentation fails to meet the requirements 
of 38 C.F.R. § 3.203(a).  In this regard, the Board notes 
that none of his submissions consists of a document from a 
United States service department.  Furthermore, the NPRC 
certified in December 2005 that the appellant was not a 
member of the Commonwealth Army of the Philippines, nor was 
he a recognized guerilla in the service of the Armed Forces 
of the United States. 

As stated above, based upon the provisions of 38 C.F.R. § 
3.203, none of the documents submitted by the appellant 
constitutes valid evidence of service because none of those 
documents was issued by a United States military service 
department. Also, the NPRC's certification that the appellant 
had no qualifying military service is binding on VA.  See 
generally Spencer v. West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
was not a "veteran" for VA benefits purposes, and that he is 
thus not eligible for the non-service-connected VA pension 
benefits claimed herein, or any other VA disability 
compensation benefits he may seek under the laws administered 
by VA.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, supra, 6 Vet. App. at 429-30.


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, his claim of basic eligibility 
for VA benefits is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


